DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/21 has been entered. Currently, claims 1-23 are pending and under examination.

Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised 
  The claims are directed to a naturally occurring correlation between the presence or absence of antibodies in dried blood of rodents having an infectious disease (“Guidance”, I.A.2.)(2A Prong One).  The additional elements (2A Prong Two) of receiving blood collection materials from a user responsible for a population of rodents wherein the materials have dried blood from the rodents, extracting blood from absorbent blood collection materials, conducting an immunoassay  for the presence or absence of an antibody of an infectious agent and reporting results (note: reporting results could read on two people talking and thus would add nothing to the claim) are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also (step 2B), the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of extracting blood from materials, conducting and immunoassay on the extracted blood and reporting results are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the claims do not amount to significantly more than a statement of the natural principle with generalized directions to apply it to the relevant population.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).

It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
             Based upon this analysis of the claims as a whole, the above noted claims 1-23 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6,  8, 9, 13, 17, 18 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kastenmayer et al., (Journal of the American Assoc. for Laboratory Animal Science, Vol 47, No. 1, 2008, pgs 26-30)(filed in IDS submitted 05/31/17) in view of Beaudette (Journal of Chromatography B. 809, 2004, pgs 153-158) (filed in IDS submitted 05/31/17).  
           Kastenmayer et al disclose a method for identifying a presence or absence of an antibody for an infectious agent of an infectious disease and removing mice (rodents) from a colony of mice (e.g. abstract, pages 27-28).  Kastenmayer et al discloses testing the mice for murine norovirus (MNV) antibodies (antibody for an infectious agent of an infectious disease (e.g. abstract, pages 27-29) (note: same MNV as disclosed by applicant in Table 1).  Kastenmayer et al discloses that the testing was done by multiplexed fluorescent immunoassay (e.g. page 27) and directs the reader to Hsu et al (Clinical and Diagnostic Laboratory Immunology Oct 2005, Vol 12, No. 10,  pages 1145-1151) which shows the multiplexed fluorescent immunoassay utilizes fluorescently 
          Kastenmayer et al differs from the instant invention in failing to teach collecting blood samples from the members on a plurality of absorbent blood collection materials and allowing the blood to dry on the materials.  Kastenmayer et al also fails to teach transporting the cards to a laboratory and extracting the samples from the cards and analyzing the extracted blood for the biological marker and reporting the results.
          Beaudette et al., discloses that it is well known and conventional to provide a plurality of blood collection cards (e.g. pg. 154) and discloses the collection of blood from a plurality of animals (e.g. pg 154)..  Beaudette et al instructs that collection of blood is achieved by bleeding the tail of a rat (rodent)(animal) and also instructs to place the samples onto the card and allow the blood to air dry (e.g. pg 154, Experimental sections 2.2-2.3.1). Beaudette et al discloses extracting the samples from the cards and analyzing the samples.  Beaudette et al also discloses that the dried blood spots can be transported to a laboratory before processing (e.g. pg 155). Beaudette et al discloses the cards comprised collection paper (absorbent material) (pgs 154, 158) and 40 uL of blood per circle was spotted onto the collection cards (e.g. pg 154 2nd col).  Beaudette et al discloses that the card is a 903 card (e.g. pgs 154) and as shown by applicant in Figures 1A-B 903 cards have at least two collection areas and have individual segments for collecting the samples. Beaudette et al discloses that dried blood spots have been around for nearly 40 years and that the filter paper blood collection device itself has become a precision analytical tool with well-characterized properties in term of blood 
          It would have been obvious to one of ordinary skill in the art at the time the invention was made to collect the samples on a plurality of cards and transfer the cards to a laboratory such as taught by Beaudette et al in the method of Kastenmayer et al and to substitute the dried blood sample for the sample of Kastenmayer et al because Beaudette et al teaches that the collection of samples on a plurality of cards and use of dried blood spots is well known, routine and conventional and also teaches that dried blood spots have been around for nearly 40 years and that the filter paper blood collection device itself has become a precision analytical tool with well-characterized properties in term of blood volume per unit area and also offers the advantage of being faster in terms of sample collection.   It would have also been obvious to one of ordinary skill in the art to report the results to the user in Kastenmayer et al because the reporting of results is well known, routine and conventional and one of ordinary skill in the art would recognize that Kastenmayer would need the results to remove the positive rodents. Thus, one of ordinary skill in the art would have a reasonable expectation of success collecting the samples on a plurality of cards and transfer the cards to a laboratory such as taught by Beaudette et al in the method of Kastenmayer et al and to substitute the dried blood sample for the sample of Kastenmayer and report the results.
          With respect to the number of segments per collection card as instantly recited.  The optimum number of segments can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of 
            With respect to the dry time as instantly recited in claim 23.  The optimum dry time can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

        Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kastenmayer et al and Beaudette et al as applied to claims 1-3, 6,  8, 9, 17, 18 and 23 above, and further in view of Bereczky et al (Am J. Trop. Med. Hyg. 72(3), 2005, pages 249-251) (filed in IDS submitted 05/31/17).
See above for the teachings Kastenmayer et al., and Beaudette e al.
         Kastenmayer et al  and Beaudette et al differ from the instant invention in failing to teach the extraction with a buffer comprising EDTA.
         Bereczky et al teaches that it is known in the art of dried blood spots that Tris-EDTA can be utilized for the extraction of blood components (e.g. abstract, pg 249).
         It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Tris-EDTA buffer such as taught by Bereczky et al into the modified method of Kastenmayer et al because Bereczky et al teaches that it is known and conventional in the art that such a buffer can be utilized to extract blood components from dried blood spots.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating Tris-EDTA buffer such as taught by Bereczky et al into the modified method of Kastenmayer et al.

          Claims 7, 11, 12, 15, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Kastenmayer et al in view of Beaudette et al as applied to claims 1-3, 6,  8, 9, 13, 17, 18 and 23 above, and further in view of Jenkins et al (Journal of Exotic Pet Medicine, Vol 17, No 1, January 2008, pages 16-25) (filed in the IDS submitted 10/12/16).
          See above for the teachings Kastenmayer et al., and Beaudette e al.
         Kastenmayer et al  and Beaudette et al differ from the instant invention in failing to teach the rodent is a rat and also fails to teach the detection of at least 7 or more biomarkers of infectious disease.

          It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate rats and also the detection of biomarkers and disease such as taught by Jenkins et al into the modified method of Kastenmayer et al because Jenkins et al shows that it is conventional in the art to screen mice and rats for such diseases.  Further, one of ordinary skill in the art would recognize that the detection of more diseases provides for the removal of infected animals from the colony and thus provides for a healthier colony.

          Claims 10, 16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kastenmayer et al in view of Beaudette et al as applied to claims 1-3, 6,  8, 9, 13, 17, 18 and 23 above, and further in view of Li et al., (J. Mass. Spectrom 2012, 47, pgs 655-667).
         See above for the teachings of Kastenmayer et al., and Beaudette et al.
         Kastenmayer et al and Beaudette et al differ from the instant invention in failing to teach the collection areas are separated by a perforation and also fails to teach the identity of the population and rodent on the card.

         It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate perforation such as taught by Li et al into the modified method of Kastenmayer et al because Li et al teaches that this provides for accurate microsampling.  It would have also been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the identification of the population and the rodent on each card in order to provide for the identification and control of the infected rodents in the populations.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating perforations such as taught by Li et al into the modified method of Kastenmayer et al and also the identity of the population and rodent on the cards.

        Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  
Kastenmayer et al in view of Beaudette et al as applied to claims 1-3, 6,  8, 9, 13, 17, 18 and 23 above, and further in view of Li et al (US 2014/0328873).
         See above for the teachings of Kastenmayer et al., and Beaudette et al.
         Kastenmayer et al and Beaudette et al differ from the instant invention in failing to teach the blood is collected from a facial vein.
         Li et al teaches that it is well known, routine and conventional in the art to collect blood from a facial vein of a murine (e.g. para 0063).
.

 Response to Arguments
Applicant's arguments filed 04/08/21 have been fully considered but they are not persuasive.  
           101 Rejections:
           Applicant argues the Action fails to meets its prima facia burden of showing that the pending claims do not recite a practical application under, at least, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance1 (“Revised 2019 Guidance”). Under this prong, the Office is required to “(1) provid[e] groupings of subject matter that is considered an abstract idea” and “(2) clarify[] that a claim is not ‘directed to’ a judicial exception if the judicial exception is integrated into a practical application of that exception.” Revised 2019 Guidance, at p. 50. Only “when a claim recites a judicial exception and fails to integrate the exception into a practical  
application. is the claim ‘directed to’ a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B).” Revised 2019 Guidance, at p. 51 (emphasis added).
and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Therefore, the Examiner proceeded to Step 2B which asks does the claim recite additional elements that amount to significantly more than the judicial exception?  The Examiner then explains that the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of receiving blood collection materials from a user responsible for a population of rodents wherein the materials have dried blood from the rodents, extracting blood from materials, conducting and immunoassay on the extracted blood and reporting results are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
           Applicant argues, at most, the Office addressed some of the additional elements of claim 1, but alleged that these elements did not render claim 1 patent eligible because they were well-understood, purely conventional, and routine. Office Action, at p. 4 (“elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle . . . would not be sufficiently specific [to render the claimed invention patent eligible under § 101]”). The Office further noted: “[a]s shown in the art below [in the section addressing obviousness rejections under § 103], it was well-understood, purely conventional, and routine to extract blood material, conduct an immunoassay to determine the presence or absence of antibodies in the dried blood and report results.” Id. In doing so, aside from being incorrect as a matter of record evidence, the Office’s analysis is wholly deficient to support a rejection under § 101 under the Revised 2019 Guidance.  Indeed, the Revised 2019 Guidance specifically precludes this type of mixed §101/§103 analysis and requires that the Office “give weight to all additional elements, whether or not they are conventional” (as “revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity”) and “examiners are reminded that a claim that includes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101” Revised2019 Guidance, at p. 55. Therefore, the current rejection under 
            This argument is not found persuasive because the Examiner has not evaluated step 2A Prong two while using what is well understood, routine and convention but rather stated that the additional elements do not integrate the judicial exception into a practical application.  The Examiner utilized what is well known, routine and conventional under step 2B.
           Applicant further argues that the Office argued that the “USPTO has new guidelines which were not utilized in 2016.” Office Action at p. 13. Applicant assumes that by referencing 2016, the Office is essentially alleging that the U.S. District Court of Delaware did not consider the “new guidelines” in its opinion in finding that other similar claims in this family were patentable under §101. See IDEXXLabs v. Charles River.  
What the Office fails to recognize , much less provide substantiating evidence for, is what difference the “new guidelines” would provide to change the legal analysis or precedent applied by the U.S. District Court of Delaware in IDEXX Labs v. Charles River in finding similar claims patentable under §101. To the contrary, the District Court’s analysis was and is fully in line with the approach required by the Supreme Court and the Federal Circuit. Nor has the Office even alleged that the legal analysis or precedent applied by the U.S. District Court of Delaware in IDEXX Labs v. Charles River to find similar claims patent eligible under § 101 is incorrect, as a matter of law or fact.
            This argument is not found persuasive because as stated in the previous office action US District rulings are not precedential for the USPTO and the USPTO is guided 

           103 Rejections:
           Commercial Success
Applicant submits a second Declaration of Fotine Sotiropoulos filed 04/08/21.  The first Declaration of Fotine Sotiropoulos was filed 10/15/2020.  Applicant argues that after the introduction of Opti-Spot, the number of total sales and test results reported rose dramatically from less than 1.8 million in 2013 to nearly 2.8 million in 2017, and that this dramatic increase in number of total sales and test results let to drastically more revenue and profit for IDEXX.  Applicant directs the Examiners attention to Sotiropoulos I, 7-8.  Applicant states that this dramatic increase in number of total sales and test results led to dramatically more revenue and profit for IDEXX and the increase in revenue was due to, at least the facts that: (i) the increase in the number of total sales and test results has directly correlated to more gross revenue (i.e., more sales and test results equate to more gross revenue for IDEXX because customers are charged on a per test basis); and (ii) more net profit for IDEXX because IDEXX’s Opti-Spot® service requires less costs for IDEXX compared to IDEXX’s traditional serology 
This argument and the Declaration of Sotiropoulos I, is insufficient and not found persuasive because the declaration and graph does not separate data and shows the number of test results for both traditional serology tests and Opti-Spot tests and therefore, there is no way to discern from the data to what extent the increase in number of tests reported and percentage increase is attributable to Opti-Spot only.
Applicant further argues that the dramatic increase in revenue for IDEXX based on the introduction of the Opti-Spot® service was due to, at least, two factors. First, the increase in the number of total reported test results in Graphs 1 and 2 discussed in the Decision has directly correlated to more gross revenue because IDEXX customers are charged for IDEXX’s analysis on the sample and reporting the test results back to the customer—not for the materials themselves. 7; Sotiropoulos II, 4-5. Thus, “there is a direct and unequivocal correlation between the test results and gross revenue (i.e., dollars received) for IDEXX because customers are charged on a per test result basis.” Sotiropoulos II, 5.
This argument and the Declaration of Sotiropoulos II, is insufficient and not found persuasive because the data provided still does not separate between the traditional serology test and Opti-Spot.  Further, with respect to less costs compared to traditional tests as indicated in Sotiropoulos II, 7.  This is insufficient because as shown by Li et al (J. Mass. Spectrom. 2012, 47,655-667) the use of the dried blood spot provides for no need of centrifuge and dry ice for DBS  sample processing and shipping, leading to cost 
Applicant argues that IDEXX makes more net profit on its Opti-Spot® service because the Opti-Spot® service requires less costs for IDEXX (and IDEXX’s customers) compared to IDEXX’s traditional serology platform. Sotiropoulos I, ]} 8; Sotiropoulos II, 1} 7. These cost saving benefits to IDEXX are based, in part, on more efficient and less costly processing of Opti-Spot® samples on blood collection materials (e.g., cards) instead of samples in test tubes from IDEXX’s traditional serology platform. Sotiropoulos I, 10.
This argument and the Declarations of Sotiropoulos I & II, is insufficient and not found persuasive because the data provided still does not separate between the traditional serology test and Opti-Spot and it is also unclear how the number of serology test corresponds with instances in which the method of claim 1 is performed, as claim 1  requires more than just reporting test results but also requires “removing one or more members from the rodent colony”.  Further, as shown by Li et al (J. Mass. Spectrom. 2012, 47,655-667) the use of the dried blood spot provides for no need of centrifuge and dry ice for DBS sample processing and shipping, leading to cost savings. Li et al also teaches the provision of the use of less volume which does not require test tubes.  In addition, “if the feature that creates the commercial success was known in the prior art, the success is not pertinent.” Ormco, 463 F.3d at 1312; see also In re Kao, 639 F.3d 
Applicant argues that the evidence submitted herewith also addresses the Board’s concerns by establishing that the Opti-Spot® service quickly replaced IDEXX’s own traditional serology platform and took over the vast majority of the market share previously occupied by IDEXX’s competitors. For example, IDEXX’s traditional serology platform currently makes up less than 2% of IDEXX customers, and the customer’s transition to Opti-Spot began immediately after the introduction of the Opti-Spot® service and has only continued to increase since then to the present. Sotiropoulos II, 6. Furthermore, although Applicant has previously submitted evidence after the introduction of Opti-Spot®, the number of total sales and test results reported rose dramatically from less than 1.8 million in 2013 to nearly 2.8 million in 2017, sales have also continued to increase from 2017 to the present. Id. Finally, this increase in sales since the introduction of the Opti-Spot® service has resulted in incredible commercial success for the Opti-Spot® service in the market, partly as a result of an increase in market share for IDEXX after the introduction of the Opti-Spot® service compared to all other competitor products and/or services. Id., 8.
This argument and statements are not found persuasive because although the applicant states that Opti-Spot service now commands approximately 29% of US market share.  This statement does not provide data, tables or figures providing hard evidence of the market share and thus is found insufficient.  The instant graphs and data only provide for IDEXX traditional serology and Opti-Spot test and does not 

            Copying:
            Applicant argues that the Patent Trial and Appeal Board recently found that the evidence clearly provides evidence of improper copying and supports a finding of non-obviousness.  Applicant directs the Examiner’s attention to Ex Parte Mathew Howard Myles, PTAB Appeal 2019-004771, at pp. 16-18 (Dec. 28, 2020).
             This argument is not found persuasive because the Patent Trial and Appeal Board found that Appellant’s evidence of CRL’s copying gave the Board some weight in their obvious analysis.  The Board gave no weight to Appellant’s contention that ENVIGO copied the claimed method (page 18).  The Board AFFIRMED the Examiner and thus the Copying evidence by itself is insufficient for a showing non-obviousness.

            Long Felt Need:
             The applicant argues that there was a long-felt need in the rodent colony industry for a compassionate and efficient method to manage the health of rodent colonies.  Applicant argues that during prosecution, as presented in, at least, Myles II (and clarified in Myles III), because large colonies of mice and rats (“rodent models”) are essential to testing and evaluating the safety and efficacy of a wide variety of products, complex protocols have been developed to maintain the rodent colonies and to monitor health of the rodent models. Myles III, ]} 2. But the long-relied upon testing method for rodent models (i.e., serology blood sample collection) required drawing a relatively large 
        This argument and statements are not found persuasive of a long felt need because applicant does not identify evidence to support that others in the art recognized a need to solve the specific problem (see Ex Parte Mathew Howard Myles, PTAB Appeal 2019-004771, at pp. 16-18 (Dec. 28, 2020).

 Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY COUNTS/Primary Examiner, Art Unit 1641